Case 6:19-cv-01523-TJM-ATB Document 24-1 Filed 05/13/19 Page 1 of 46




             EXHIBIT A
     Case 6:19-cv-01523-TJM-ATB Document 24-1 Filed 05/13/19 Page 2 of 46




                     IN THE UNITED STATES DISTRICT COURT
                 FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA
                             CHARLESTON DIVISION

IN RE C. R. BARD, INC., PELVIC                          MDL NO. 2187
REPAIR SYSTEM PRODUCTS
LIABILITY LITIGATION

THIS DOCUMENT RELATES TO THE FOLLOWING INDIVIDUAL CASE:

__________________________

EUNICE S. ARRUDA                                              Case No. 2:12-cv-8880

__________________________


  RULE 26 EXPERT REPORT OF STEPHANIE MOLDEN, M.D., F.A.C.O.G., FPMRS

       The following report is provided pursuant to Rule 26 of the Federal Rules of Civil

Procedure. All the opinions that I have offered in this report are given to a reasonable degree of

medical probability and/or certainty, and they are based on my education, training, knowledge,

experience and/or materials that I have reviewed in connection with this litigation. This report sets

forth my opinions in the above-referenced case and bases therefor, but I understand my opinions

related to these same issues will be more fully explored at my depositions. My curriculum vitae,

which details my education and experience, and includes a list of all publications authored by me

in the past 10 years, is attached to this report as Exhibit A. A list of the materials upon which I

have relied is attached to this report as Exhibit B. I reserve the right to supplement this list, as

well as the opinions expressed in this report.

My background and experience:

       I am Dr. Stephanie Molden, board certified specialist in Female Pelvic Medicine &

Reconstructive Surgery and Obstetrics & Gynecology. As previously noted, my CV is included

as a summary of my training, including a formal three-year fellowship in Female Pelvic Medicine



                                           tvmesh000733441
     Case 6:19-cv-01523-TJM-ATB Document 24-1 Filed 05/13/19 Page 3 of 46




& Reconstructive surgery, medical society memberships, as well as publications and research

activities. I have published several articles in peer-reviewed journals, authored book chapters in

several specialty related texts, and have served as course director in national surgical skill

workshops in treatment of pelvic organ prolapse and urinary incontinence which have become my

area of expertise.

       I am presently the Medical Director of The Female Pelvic Health Center, LLC, in

Newtown, Pennsylvania, which I opened in 2009.

       During my three years of fellowship, I was trained heavily in mesh use for both prolapse

and incontinence having assisted in and/or performed over 1000 cases in a high-volume teaching

center. I performed and assisted in research involving mesh use and presented some of that

research in both national and international arenas. I experienced both the before care and after

care of many patients treated with mesh implants including caring for referred complications

associated with such procedures. Since my training period, I have continued to incorporate mesh

use in many procedures for urinary incontinence and pelvic organ prolapse adding to my

experience and expertise and have now performed well over 2000 surgeries with a large percentage

of those incorporating mesh slings and prolapse meshes of different types and brands. I also

perform many traditional, non-mesh and robotic procedures depending on the patient and their

individual findings. In addition to prolapse and incontinence, my practice consists largely of

patients with pelvic pain, vulvodynia, and painful bladder syndrome disorders seeking treatment.

Furthermore, I enjoy working on new product and procedure development for prolapse and

incontinence to enhance and add to our current treatment options for women.

       In addition to my medical practice, I serve as a research advisor for the Fellow’s Pelvic

Research Network (FPRN) sponsored by the Society for Gynecologic Surgeons where we assist




                                          tvmesh000733442
     Case 6:19-cv-01523-TJM-ATB Document 24-1 Filed 05/13/19 Page 4 of 46




Fellows in female pelvic medicine and reconstructive surgery (FPMRS) and female urology on

multicenter research projects. I serve as a reviewer for the Journal of Female Pelvic Medicine &

Reconstructive Surgery. I am also a contributing member to the American Urogynecology

Society’s coding and reimbursement committee. I also take part in clinical research studies in my

field.

         In my current practice, I perform both mesh and non-mesh procedures for prolapse and

incontinence and am taking part in the multicenter “522 studies” for current mesh prolapse repairs

initiated at the request of the Food and Drug Administration (FDA). I offer both mesh and non-

mesh repairs in my practice and feel that all options should be discussed and made available to our

patients. I feel that it is my job as the physician to help guide my patients in their treatment

decisions based on my clinical experience, the patient’s needs and wishes, and interpretation of

the medical evidence currently available.

Definition and background for SUI:

         Stress urinary incontinence (SUI) is a highly prevalent condition noted by the loss of urine

associated with increased bladder pressure such as during a cough, laugh, lifting or exercise and

subsequent faulty closure of the urethra. SUI can result from weak muscles in the pelvic floor or

a weak sphincter muscle at the neck of the bladder with risk factors for SUI including: obesity,

smoking, chronic coughing, childbirth, diabetes, or an enlarged uterus such as due to fibroids. SUI

is often a debilitating and bothersome condition that can substantially reduce a woman’s quality

of life; however, many women fail to report this condition to their doctors or seek treatment. Those

women that do report it to their physicians typically wait many years from the onset of symptoms

until they are desperate and symptoms are more severe. Although non-surgical treatments such as

pelvic floor exercises and behavioral modification are helpful in alleviating symptoms in some




                                            tvmesh000733443
     Case 6:19-cv-01523-TJM-ATB Document 24-1 Filed 05/13/19 Page 5 of 46




women, many need and proceed with surgery which is a more effective treatment for most (Labrie

et al NEJM 2013).

       The prevailing theory explaining stress urinary incontinence is that leakage from the

urethra occurs when the intra-abdominal pressure exceeds the urethral pressure. Factors that affect

the urethral pressure include bladder neck position, urethral sphincter muscle and nerve integrity,

urethral smooth muscle and vascular plexuses, and surrounding tissue support. When the bladder

fills with urine, the bladder wall accommodates this change in volume by expanding to keep the

bladder pressure low. As filling increases, activation of a spinal sympathetic reflex inhibits

detrusor muscle contraction to delay the need to void with concomitant activation of α-adrenergic

receptors in the smooth muscle of the urethra increasing outlet resistance to prevent leakage. In

addition, efferent pudendal nerve activity increases tone in the muscles of the pelvic diaphragm

and striated urethral sphincter maintaining continence.

       The vagina also provides a stable base on which the urethra and bladder neck rest. This

stable suburethral layer of vaginal wall and endopelvic fascia prevents urethral and bladder neck

descent, such that the urethra remains closed with straining. This is the “hammock” hypothesis of

stress incontinence (Delancey AJOG 1994). Thus, a sling placed to treat stress incontinence

would, following from the hammock hypothesis, be placed under the urethra with little or no

tension, to provide a firm backdrop for the urethra to rest when intra-abdominal pressure increases

to help maintain continence.

Surgical treatments for SUI:

       Currently, the most common surgical treatment for SUI is the midurethral mesh sling based

on the theory explained above. This can be placed in either a retropubic or transobturator

placement. Traditionally, slings require a vaginal incision at the midurethral level as well as two




                                          tvmesh000733444
     Case 6:19-cv-01523-TJM-ATB Document 24-1 Filed 05/13/19 Page 6 of 46




skin incisions either in the lower abdomen or groin region. Newer single incision mesh slings are

placed through a single vaginal incision in a similar approach to an obturator sling but with no exit

incisions and use of less mesh material leading to the possible benefit of fewer complications with

similar success as we are now seeing in longer term studies.

       Retropubic suspensions and anterior repairs, as well as colposuspensions including the

Burch and Marshall-Marchetti-Krantz (MMK) procedures, were all popular non-mesh surgical

options in the past but are much less commonly performed today. In 1997, the American

Urological Association convened a clinical guidelines panel to analyze published outcomes data

on surgical procedures to treat female SUI and to produce practice recommendations to guide

surgical decision making (Leach et al J Urol 1997). They concluded that colposuspensions (e.g.,

Burch, MMK) and slings were more effective than transvaginal needle suspensions or anterior

repairs for long-term success (48-month cure/dry rates). In 2004, Ward and Hilton demonstrated

in a prospective randomized trial that the TVT sling was equal to or perhaps superior to the Burch

colposuspension.

       Further studies have compared mesh slings to non-mesh repairs demonstrating equal or

greater efficacy and often lower complication rates such as Novara et al.’s systematic review and

meta-analysis on colposuspensions, pubovaginal slings, and midurethral tapes (Novara et al Eur

Urol 2010). With over 2000 studies in the literature reporting on mesh sling use for treatment of

SUI, mesh slings have been shown to be effective objectively and subjectively in treating SUI with

superior safety and efficacy (Nilsson et al Int Urogynecol J 2013).

       In fact, no other procedure for SUI has been studied to the same degree.               Fascial

(autologous rectus fascia or allograft) slings have also been used with little long-term data, and the

data that is available demonstrates a diminished success rate at 5 yrs. (Brubaker et al J Urol 2012)




                                           tvmesh000733445
       Case 6:19-cv-01523-TJM-ATB Document 24-1 Filed 05/13/19 Page 7 of 46




with higher voiding dysfunction. The mesh midurethral sling is associated with less pain, shorter

hospitalization, faster return to activities, and reduced costs as compared to previous options.

Given this compelling data, the midurethral sling – either retropubic or transobturator – is now

considered the “gold standard” in surgical treatment of SUI.

Risks/complications from the implantation of mesh to treat SUI:

Reported complications for mesh slings include:


       Erosion into viscera or extrusion through the vagina

       Voiding dysfunction or urinary retention

       Infection/inflammation

       Bleeding/hematoma formation

       Damage to blood vessels or nerves in surrounding tissue

       Pain or dyspareunia

       Bladder perforation

       Rarely, bowel perforation and death


        The only unique risks to mesh sling surgical treatment for SUI versus other available

surgical options for SUI are mesh erosion or extrusion. This mostly occurs in the vagina and is

treatable with simple excision. Erosion into the bladder is less common. Erosion is not a unique

complication to mesh only.

My experience with use of mesh in body:

        I have utilized mesh in many patients with prolapse and incontinence for over thirteen

years, beginning first in my residency and then throughout fellowship, and now in my own practice

utilizing both abdominal and vaginal approaches. Overall, the majority of patients undergoing

these procedures have done well with no recurrence or reoperation and with either no or few


                                          tvmesh000733446
     Case 6:19-cv-01523-TJM-ATB Document 24-1 Filed 05/13/19 Page 8 of 46




complications. I have also taken care of my own and other surgeon’s mesh complications.

Furthermore, I have treated patients with non-mesh surgical failures as early as six weeks after

primary repair with subsequent mesh repairs and with success. I have seen and treated non-mesh

repairs for prolapse and incontinence with pain, dyspareunia, suture erosion, voiding dysfunction,

and failures. Given that all surgical procedures have associated risks and complications, mesh

procedures are no different but do offer certain advantages. I have rarely seen true infections

related to proper mesh placement.

       I have not seen convincing evidence that urinary tract infections occur more commonly

after the initial postoperative period in mesh procedures and more frequently than prior to surgery

and feel we must be careful in preoperative evaluation of urinary infections given the high rate of

patients I see routinely who suffer from chronic cystitis often without awareness. Furthermore,

many patients are treated with suggestive urinalysis testing only to find that the follow-up cultures

are negative.    I have personally experienced increased anatomical success rates and less

reoperation for recurrence with mesh augmented repairs in general and feel that this a benefit of

mesh as supported in the literature (Hiltunen 2007 randomized trial, Nguyen 2008).

       It has become evident that correct placement and dissection techniques as well as patient

selection are important to decrease the risks and complications associated with vaginal mesh

surgery, as is the case with most surgical procedures. Furthermore, slings offer a minimally

invasive, quick procedure from which most patients can undergo despite other medical conditions

and recuperate well with excellent success rates as opposed to many of the procedures of the past.

Mesh tissue integration, pore size, normal wound healing process:

       Polypropylene mesh has been used in most surgical specialties for over fifty years and has

been placed in millions of patients.      It is most commonly used in hernia repairs and has




                                           tvmesh000733447
     Case 6:19-cv-01523-TJM-ATB Document 24-1 Filed 05/13/19 Page 9 of 46




permanently changed the techniques used daily in hernia surgery. The translation of its use in

pelvic surgery was a natural one and based on the success and tolerability noticed in hernia repair.

       Polypropylene is a thermoplastic polymer discovered in 1954 and used in a wide range of

applications from common pill bottles and Rubbermaid containers for foods to the fine strands

made into the sutures we have utilized in almost every surgery imaginable. This is due to its low

cost, resilience and resistance to corrosion, strength, and inert properties. The long-term durability,

safety, and efficacy of pelvic surgery to treat incontinence has been demonstrated for

polypropylene sling use for up to seventeen years in studies (Nilsson et al).

       Wound healing in the presence of polypropylene mesh is like that of usual tissue injury and

healing including: hemostasis, inflammation, proliferation, and remodeling with scar formation.

“There are seven interrelated and overlapping phases including: injury, protein absorption, acute

inflammation, chronic inflammation, foreign body reaction (FBR), granulation tissue formation,

and encapsulation. The host response to an implanted material is an unavoidable consequence

associated with its use, and the end outcome of biomaterial implantation may depend upon local

or systemic factors including site of implantation, quality of the tissue at the implantation site, and

patient characteristics” (Mohali et al 2014).

       Optimal mesh parameters include a mesh that is a knitted type 1 lightweight monofilament

polypropylene material.     It should be macroporous (>75 microns) to allow penetration by

leukocytes and macrophages to prevent infection and to provide scaffolding for appropriate tissue

in growth. Among the macroporous synthetic meshes, there is no consensus about a specific mesh

design, in terms of pore size, knit design, etc., that produces the best clinical outcomes in SUI

repairs with slings.




                                            tvmesh000733448
    Case 6:19-cv-01523-TJM-ATB Document 24-1 Filed 05/13/19 Page 10 of 46




Description of Bard products at issue:

       Align is Bard’s suburethral mesh sling utilized for the treatment of stress urinary

incontinence. It is available in transobturator, retropubic and suprapubic models. It consists of a

polypropylene mesh tape delivered into the body with stainless steel introducers, or trocars leaving

the mesh tape beneath the urethra in a tension free manner and buried beneath the full thickness

vaginal epithelial layers.

Bard Instructions for Use (IFU):

       I have reviewed the applicable Bard Instructions for Use (IFU) for the Align sling product.

The IFU gives appropriate instructions on the use, delivery, contraindications and possible risks

or complications associated with the Align device. It is easy to read and understand and supplies

sufficient information such that an experienced pelvic surgeon would need in orderly to safely

place the product. In my opinion, the IFU sufficiently addresses and explains the information the

surgeon needs for safe and appropriate use of the Align device.

Bard training:

       Training in use of mesh for treatment of SUI and prolapse is either obtained in

residency/fellowship under direct supervision by an attending surgeon experienced in use of the

products and/or by the medical device company’s facilitation of physician educational events.

This training may include didactic/cadaveric labs that are taught by expert physicians who use the

products regularly. These sessions include two-way discussions between experienced surgeons

and trainees on various issues including proper patient selection, operative techniques, pelvic

anatomy, and prevention and care for complications.

       In my experience, any surgeon considering use of a Bard product is offered expense-free

attendance at these educational events to further their knowledge, experience and comfort before




                                          tvmesh000733449
    Case 6:19-cv-01523-TJM-ATB Document 24-1 Filed 05/13/19 Page 11 of 46




use in patients.    Furthermore, proctorships with an experienced surgeon present and often

“scrubbed in” to assist the trainee surgeon are provided at no charge at the request of the trainee.

It is up to the physician to determine their own comfort and need for such proctorship or the

hospital department’s credentialing process as to whether this is required. Further company

support is provided continuously as desired by the surgeon, and contact with experienced surgeons

to answer ongoing questions is facilitated. Providing training like Bard provided on the Align

products is helpful to surgeons in advancing patient care and the Bard training provided

appropriate information about product use, benefits, and risks.

FDA stance on transvaginal mesh:

       To better understand the use of surgical mesh slings for SUI and evaluate their safety and

effectiveness, the FDA held a panel meeting of scientific experts (Obstetrics and Gynecology

Devices Panel of the Medical Device Advisory Committee) in September 2011 and conducted a

systematic review of the published scientific literature from 1996 to 2011. For surgical mesh slings

used for SUI, both the panel and the FDA’s review found that:

                   The safety and effectiveness of multi-incision slings is well-established in

                    clinical trials that followed patients for up to one-year. Longer follow-up data

                    is available in the literature, but there are fewer of these long-term studies

                    compared to studies with one-year follow-up.

                   Mesh sling surgeries for SUI have been reported to be successful in

                    approximately 70 to 80 percent of women at one year, based on women’s

                    reports and physical exams. Similar effectiveness outcomes are reported

                    following non-mesh SUI surgeries.




                                          tvmesh000733450
    Case 6:19-cv-01523-TJM-ATB Document 24-1 Filed 05/13/19 Page 12 of 46




                  The use of mesh slings in transvaginal SUI repair introduces a risk not present

                   in traditional non-mesh surgery for SUI repair, which is mesh erosion, also

                   known as extrusion.

                  Erosion of mesh slings through the vagina is the most commonly reported

                   mesh-specific complication from SUI surgeries with mesh. The average

                   reported rate of mesh erosion at one year following SUI surgery with mesh is

                   approximately two percent. Mesh erosion is sometimes treated successfully

                   with vaginal cream or an office procedure where the exposed piece of mesh is

                   cut. In some cases of mesh erosion, it may be necessary to return to the

                   operating room to remove part or all the mesh.

                  The long-term complications of surgical mesh sling repair for SUI that are

                   reported in the literature are consistent with the adverse events reported to the

                   FDA.

                  The complications associated with the use of surgical mesh slings currently on

                   the market for SUI repair are not linked to a single brand of mesh.

       The FDA conducted a review of Medical Device Reports (MDRs) received from Jan. 1,

2008 through Sept. 30, 2011.      During this time frame the FDA received 1,876 reports of

complications associated with surgical mesh devices used to repair SUI. The most common

complications reported through MDRs for surgical mesh slings for SUI repair, in descending order

of frequency include: pain, mesh erosion through the vagina (also called exposure, extrusion or

protrusion), infection, urinary problems, recurrent incontinence, pain during sexual intercourse

(dyspareunia), bleeding, organ perforation, neuromuscular problems and vaginal scarring. Many

of these complications require additional medical intervention, and sometimes require surgical




                                          tvmesh000733451
    Case 6:19-cv-01523-TJM-ATB Document 24-1 Filed 05/13/19 Page 13 of 46




treatment and/or hospitalization. Apart from mesh erosion, the above complications can all occur

following a non-mesh surgical repair for SUI as well, leaving mesh erosion or extrusion as the

only unique complication with mesh use.

       Through this review, the FDA fails to note the risks associated with non-mesh treatments

of SUI which are often more severe such as bowel obstruction and perforation, wound dehiscence,

greater infection risk, more voiding dysfunction, higher failure rates, longer hospital stays, and

longer return to activities and work, not to mention higher costs. They also fail to note that long

term studies are often not available on these alternative options that were often touted as “gold

standards” prior to sling acceptance despite this lack of evidence that is now preached as necessary.

The FDA further failed to note that mesh slings have more studies in the literature than any other

procedure for incontinence and of a longer-term nature. Of note, the FDA panel of seventeen

members that provided the update consists of only three out of twelve physician members that

practice Urogynecology which may explain these discrepancies.

AUGS stance on slings:

       AUGS published a supportive statement in January 2014 with respect to sling use for SUI

ultimately stating that, “The polypropylene mesh midurethral sling is the recognized worldwide

standard of care for the surgical treatment of stress urinary incontinence. The procedure is safe,

effective, and has improved the quality of life for millions of women.”

   Four key points were highlighted in this document including:

   1. Polypropylene material is safe and effective as a surgical implant.

   2. The monofilament polypropylene mesh midurethral sling is the most extensively studied

   anti-incontinence procedure in history.




                                           tvmesh000733452
    Case 6:19-cv-01523-TJM-ATB Document 24-1 Filed 05/13/19 Page 14 of 46




    3. Polypropylene mesh midurethral slings are the standard of care for the surgical treatment

    of SUI and represent a great advance in the treatment of this condition for our patients.

    4. The FDA has clearly stated that the polypropylene midurethral sling is safe and effective

    in the treatment of SUI.

AUGS and SUFU then issued another statement in 2016 in support of the use of the midurethral

sling in the surgical management of stress urinary incontinence. It further states that “the safety

and effectiveness of multi-incision slings is well-established in clinical trials that followed patients

for up to one-year.” This statement justified its position based on the following:

        1.   Polypropylene material is safe and effective as a surgical implant.

        2. The monofilament polypropylene mesh midurethral sling is the most extensively

             studied anti-incontinence procedure in history.

        3. Polypropylene mesh midurethral slings are a standard of care for the surgical treatment

             of SUI and represent a great advance in the treatment of this condition for our patients.

        4. The FDA has clearly stated that the polypropylene midurethral sling is safe and

             effective in the treatment of SUI.

Furthermore, the 2016 statement concludes that this procedure is probably the most important

advancement in the treatment of stress urinary incontinence for the last 50 years and has the full

support of both organizations.

        I agree with this position statement and feel it is a nonbiased statement based on the

scientific evidence and was constructed by experienced specialists like myself who are looking out

for the best interests of our patients.




                                            tvmesh000733453
    Case 6:19-cv-01523-TJM-ATB Document 24-1 Filed 05/13/19 Page 15 of 46




MSDS:

       I have reviewed the Marlex MSDS information for polypropylene cited by the Plaintiffs.

However, this information would not be expected to be supplied or reviewed by surgeons regarding

the materials used or implanted. This sheet does not address use of polypropylene in the form of

grafts used in the human body and is aimed at identifying physical and chemical properties of the

resin relating to processing, storage, handling and disposal. The hazards listed here are for those

workers handling the chemical product and are not meant for or the same for patients in whom

finished polypropylene products are used. If the MSDS is in question, then so is the use of all

polypropylene whether it is in suture form or that used for containers containing foods we ingest.

As a physician, I rely on the FDA standards to guide the decisions of safety for human use.

       It is appropriate for the manufacturer of the finished product—like a surgical mesh made

of polypropylene monofilaments that have been extruded, knitted, and sterilized, among other

steps—to determine how the finished product can be used. The standards for what materials can

be used in an implantable medical device come from the FDA, not from a raw material supplier or

any entity that determines worker safety requirements. Nothing in the MSDS or related documents

relating to arrangements for sourcing raw materials bears on the safety of the Align products, which

are made of a well-accepted material.




                                          tvmesh000733454
    Case 6:19-cv-01523-TJM-ATB Document 24-1 Filed 05/13/19 Page 16 of 46




                                     Eunice Arruda Case
                                         DOB 1/13/62


Complaints: pelvic pain, urinary retention, dyspareunia, decrease kidney function,
anxiety/depression, UTI and kidney infections; using catheter and diapers daily

Implant: Align TO 12/4/08

PMHx:
Appendectomy 1968
Laminectomy 1979
Right shoulder acromioplasty 1980
Carpal tunnel release 1989
C-section due to placental abruption
Postpartum tubal ligation 3/2000
2002 menometrorrhagia – hysteroscopy, D&C
“kidney infection” 2002
Vaginal Hysterectomy, Ant repair/ Kelly urethral plication 5/30/2002, noted SUI
        Postoperative urinary retention noted with foley and then catheter use until 7/16/02(PVR
        550 on 6/10/02)
Pyelonephritis 8/12/02
Pelvic pain noted 2003, 2007, 2008 bilateral lower quadrant with bloating/distension- adhesions
Lap lysis of adhesions/BSO for chronic pelvic pain 3/6/2008
Sling 12/4/2008 for SUI with low urethral pressure
Sling revision 2/18/12
Prolapse diagnosed 3/2000
Diverticulitis (post)
Right renal stone (c/o abd pain2009)
GERD
COPD
Hyperlipidemia
Crohn’s vs. Ulcerative colitis
Hypertension
Anxiety/Depression (pre)
?TIA/somatization 10/9/10
h/o tobacco use (1/2 ppd documented in 2000)
Fibromyalgia
early disability
Fatty liver/hepatomegaly
Shingles
Gastroparesis 2014
Overdose 2015 – Zoloft, Lexapro, Flomax, Ambien – “home stress with son”
Pneumonia
Neuropathy/radiculopathy
Lap diverting loop colostomy 7/11/16


                                         tvmesh000733455
    Case 6:19-cv-01523-TJM-ATB Document 24-1 Filed 05/13/19 Page 17 of 46




Revision colostomy 11/18/16
2017 Bursitis rt hip – injections
7/14/17        Colostomy reversal and mesh abdominal defect


Notes:
Losing urine with standing – ISD?
4/2009 denies incontinence, +dyspareunia on Evista and Estrace, recurrent yeast
10/18/10 – new occ incontinence and frequency, weight gain 30 lbs
Pain again noted upper and lower right quadrant, prednisone for Crohn’s
12/20/11 – c/o something “poking out” and vaginal dryness/irritation – normal exam Pfeiff
Pt c/o dryness, irritation, dyspareunia 1/2013 – normal U/A, atrophy noted-Vagifem Rx
2/13 – U/A normal, c/o discomfort, hip pain, Clobetasol Rx
3/2/13 – better on Clobetasol, pain iliac crest but normal xray
3/11/13 -PCP dx sacroiliitis
3/13- pyelo-E.Coli
4/1/13 – U/S no change in kidneys but high PVR 412cc
“no longer retaining urine” 5/7/13
Low back pain and radiation down rt leg noted 5/21/13; numbness tingling – MRI showed disc
bulges L2-L5
Urogyn Dr. Gorman and Naim- slowed high capacity, inc emptying, hesitancy but good flow
rate, neg LPPS, neg DO; MUCP 5, good flow rate at 25 ml/s, intermittent stream, mdet was 66
(slightly elevated) but normal at max flow; abnormal sphincter activity during voiding; they not
postvoid bladder pressure and dyspareunia; urethral dilations performed 2013 and 2015
Pyelo again in 2013
2014 urecholine and bethanechol, Estrace
Sees Dr. Nikolavsky (urology) – normal cysto, Flomax trial
3/27/15 start PT; 5/22/15 “no complaint of pain currently”; incontinence of stool, burning feet
“suprapubic tenderness noted:
10/19/15Defecography ‘paradoxical contraction of PR muscle w/inc evacuation– ant rectocele
Suprapubic burning despite self-cath and colostomy noted 10/24/16
11/20/17 notes use of diapers for fecal incontinence


                                           tvmesh000733456
    Case 6:19-cv-01523-TJM-ATB Document 24-1 Filed 05/13/19 Page 18 of 46




Anal manometry 4/12/18 – c/w pelvic floor dysfunction


       Ms. Arruda is currently a 58-year-old woman with many medical issues and generally

appears very unhealthy for her age. She was 46 when she underwent the Align TO sling

procedure for her stress urinary incontinence (SUI). Prior to that however, she also had Kelly

plication of the urethra for SUI at the time of vaginal hysterectomy and anterior repair for a

cystocele. After that original procedure she had trouble urinating and high residual urines. She

again had this issue noticed after her sling procedure to the point that she needed to start self-

catheterization. She did undergo removal of the mesh vaginally as much as possible for urinary

retention/voiding dysfunction as well as pain in the obturator region which was thought to be due

to her sling. Her pain did not seemingly improve but Ms. Arruda has a long history of back pain,

hip pain, and upper and lower abdominal and pelvic pain that have been associated with DJD in

her back, bursitis in her hip, as well as significant bowel issues and Crohn’s disease. Her pain is

so diffuse, and she has so many reasons for the pain that it is nearly impossible to attribute the

pain to any one cause (including her sling and especially after removal). She had chronic pelvic

pain specifically documented and even had a laparoscopic surgery due to this diagnosis prior to

her sling placement with pain attributed at that time to adhesions and ovarian cysts. Furthermore,

her suprapubic pain may be due to her incomplete bladder emptying or even interstitial cystitis

(IC). IC was never entertained or treated and is more likely in patients with a history of

depression and anxiety as well as stress, which she certainly had documented in dealing with her

son and with attempt of overdose with medications. Furthermore, Ms. Arruda has evidence of

pelvic floor dysfunction and paradoxical contraction of her puborectalis muscles on

defecography. This is consistent with a high tone pelvic floor in general and associated pain as

well as voiding dysfunction. Unfortunately, no direct examination findings were documented of



                                            tvmesh000733457
    Case 6:19-cv-01523-TJM-ATB Document 24-1 Filed 05/13/19 Page 19 of 46




her other pelvic floor muscles directly, but it is likely that other muscles associated with the

levator ani complex of musculature also display such findings and likely tenderness on

examination, which may be part of her pelvic pain and dyspareunia complaints. Both IC and

levator spasms/hypertonicity area associated with pain and dyspareunia and are not related to her

sling. Obturator slings are usually the cause of direct obturator internus/externus and inner thigh

adductor muscle pain syndromes as this is the area that the sling traverses during placement. Ms.

Arruda also had documented dyspareunia prior to sling placement as well as fibromyalgia, which

is a diffuse body pain condition and cannot be ruled out as a cause of her pelvic pain and

dyspareunia as well.

       With regard to Ms. Arruda’s voiding dysfunction and urinary retention, she has a

multifactorial etiology for this similar to her pain complaints. This was first documented after

her first pelvic surgery (prior to her sling) and very well could have been initiated at that time

since all incontinence procedures have urinary retention as a possible complication. She also has

evidence of neuropathy in her lower extremities and even gastroparesis. She clearly is at risk for

similar neuropathy of the bladder, or neurogenic bladder, which is unrelated to sling placement

given these findings. This is especially likely given the nerve distribution of her examination

findings and complains which are consistent with L2-L5 nerve roots and possibly sacral nerves

as well which can certainly affect the bladder and pelvic floor muscles. It is very possible that

Ms. Arruda has neuropathy affecting her bladder. Neuropathies can also cause urethral sphincter

deficiency evidenced by her low urethral pressures on urodynamic testing (both before and after

sling placement) which would explain her leakage with standing and position changes. It is also

possible that Ms. Arruda had increased issues with voiding after her sling was placed and needed

a revision much sooner than was done in this case. The success of sling revision for voiding




                                           tvmesh000733458
    Case 6:19-cv-01523-TJM-ATB Document 24-1 Filed 05/13/19 Page 20 of 46




dysfunction decreases with prolonged time from placement as evidenced by the literature. Sling

revision, especially with wide local removal such as was performed in her case, typically

resolves sling associated urinary retention, especially when recognized early. In this case, her

retention did not improve further implying another cause needs to be considered or that the

revision was performed too late and further urethrolysis may have been warranted.

       Ms. Arruda experienced many urinary infections and episodes of pyelonephritis. She did

have documented UTIs prior to sling placement however, so this was not necessarily a new

problem but perhaps worsened over time. This may have worsened due to several factors

including: incomplete bladder emptying, self-catheterization, fecal incontinence, and atrophic

genitourinary syndrome s/p menopause and elevated blood sugars noted on many occasions, as

well as repeated steroid use for her joint pain and colitis episodes. This cannot be directly or

solely related to sling placement given that all of these factors increase the risk of infection.

Furthermore, Ms. Arruda is a long-term smoker which increases all risks and is likely related to

many of her medical issues.

       Following a differential diagnosis analysis and based upon my knowledge and experience

as a Board Certified Female Pelvic Medicine and Reconstructive Surgeon and to a reasonable

degree of medical probability and certainty, Ms. Arruda’s complaints are not likely caused by the

Bard Align product; no defect or action or inaction on the part of Bard caused or contributed to

this patient’s alleged injuries or damages. Moreover, use of a different available mesh product

for her SUI procedure likely would not have avoided Ms. Arruda’s complaints.

       I reserve the right to modify this report as additional information is provided to me,

including but not limited to additional medical records and the depositions of Plaintiff’s experts,




                                            tvmesh000733459
    Case 6:19-cv-01523-TJM-ATB Document 24-1 Filed 05/13/19 Page 21 of 46




which I understand will be scheduled in this matter. I also reserve my right to examination of the

patient.


Dated: March 29, 2019                       s/ Stephanie Molden
                                            Stephanie Molden, M.D., F.A.C.O.G., FPMRS




                                          tvmesh000733460
    Case 6:19-cv-01523-TJM-ATB Document 24-1 Filed 05/13/19 Page 22 of 46




Expert Testimony Given During the Previous Four Years
In Re: C.R. Bard, Inc., Pelvic Repair System Products Liability Litigation,
       Civil Action File No.:· 2:10-MD-2187.
       Depositions provided on January 8 and 9, 2015 and July 19 and 20, 2017

Fee Schedule

-For case review, consultation, and conference calls: $750/hr in 15 min increments; for case
reviews with less than 30 days notice a 50% increase in payment

-Deposition fees $5000 half day/$10,000 full day with minimum of a half day charge

-Court appearances $12,000 day

-For Travel time $400 hr in 30 minute increments outside the 4 (half day) and 8 (full day) time
frame plus expenses.

-Full payment for cancellation/rescheduling within 2 weeks
 50% payment for cancellation/rescheduling within 4 weeks

Dated: March 29, 2019
                                                   s/ Stephanie Molden
                                                   Stephanie Molden, M.D.,
                                                   F.A.C.O.G., FPMRS




                                        tvmesh000733461
       Case 6:19-cv-01523-TJM-ATB Document 24-1 Filed 05/13/19 Page 23 of 46

               Stephanie M. Molden, MD, FACOG, FPMRS




EDUCATION

Certificate in Biostatistics & Epidemiology - Drexel University, June 2009

Fellowship in Female Pelvic Medicine & Reconstructive Surgery (Urogynecology) – St. Luke’s
Health Network & Institute for Female Pelvic Medicine, Allentown/Bethlehem, PA (2006-2009)

Internship & Residency – Abington Memorial Hospital, Abington, PA (2002-2006)

M.D. - University of Virginia, Charlottesville, VA (1998-2002)

B.S. - University of Virginia, Charlottesville, VA (1994-1998)
              Major - Biochemistry
              Minor - Spanish
       University of Valencia, Spain
              UVA Study Abroad Program – Spanish instruction only
              Fall semester, 1996


ACADEMIC APPOINTMENTS:

Clinical Instructor
St. Luke’s Health Network
Department of Obstetrics & Gynecology
Bethlehem, PA
July 1, 2006 – June 24, 2009

Assistant Director of St. Luke’s Center for Pelvic Health
701 Ostrum Street, Suite 108
Bethlehem, PA
July 1, 2008 - June 24, 2009

PROFESSIONAL EXPERIENCE

Medical Director/President
      The Female Pelvic Health Center
      & Surgicare Associates & Rejuvenation Medspa
      760 Newtown-Yardley Rd, Suite 115
      Newtown, PA 18940
      July 2009 – present


                                             tvmesh000733462
       Case 6:19-cv-01523-TJM-ATB Document 24-1 Filed 05/13/19 Page 24 of 46

Peer Reviews for Journal Publications:
Journal of Female Pelvic Medicine & Reconstructive Surgery
Journal of Women’s Health

Medicolegal Consultant
      Bard 2015-present

Medical Device Consultant/Instructor/Researcher
      Ethicon: ~2008-2010
      American Medical Systems (aka Astora): 2011-2016
      Coloplast: 2016-present
      Boston Scientific: 2017-present
      Amphora: 2014-present
      Thermiva: 2016-present

Speaker:
      AMG pharmaceuticals- 2018

Fellow Physician
       Department of Obstetrics & Gynecology: Division of Urogynecology
       St. Luke’s Hospital & Health Network &
       The Institute for Female Pelvic Medicine & Reconstructive Surgery
       Allentown/Bethlehem, PA 18104
       July 2006 – June 2009

Administrative Chief Resident
      Abington Memorial Hospital – Resident in Ob/Gyn (2002-2006)
      1200 Old York Rd.
      Abington, PA 19001

Medical Science Research Associate
      Department of Hematology
      University of Pennsylvania (Summer 1999)

Medical Science Research Associate
      Department of Cell Biology
      University of Virginia (Summer 1996)

BOARD EXAMINATIONS

FPMRS Subspecialty Board Examination: Passed on 1st attempt June 2013
ACOG Oral Board Examination: Passed on 1st attempt Dec 2011
ACOG Written Board Examination: Passed on 1st attempt June 2006

AWARDS and HONORS

Philadelphia Magazine Top Doctor 2017, 2018
Castle Connolly Top Doctors 2015, 2017, 2018
National Association Professional Women 2011-2012
Who’s Who in Medicine and Healthcare 2011-2014
Cambridge Who’s Who Executives 2009, 2011-2013
Philadelphia Area Reproductive Endocrine Society (PARES) 2nd place research award, 2005
                                          tvmesh000733463
       Case 6:19-cv-01523-TJM-ATB Document 24-1 Filed 05/13/19 Page 25 of 46

Administrative Chief Resident (selected by Chairman), 2005-2006
Eleanor Widener Dixon research award - honorable mention, 2004
American Society for Hematology Research Scholarship, 1999
Lettie Pate Whitehead Scholarship, 2001 & 2002
Norfolk Foundation Scholarship, 2001
DAR Good Citizenship award, 1994
Lion's Club award 1994
Dean's List 1994, 1996, 1997

LEADERSHIP ROLES

Research Faculty Advisor
       Fellows Pelvic Research Network (FPRN), Society of Gynecologic Surgeons (2009-present)
Ad Hoc Journal Research Reviewer
       The Journal of Female Pelvic Medicine & Reconstructive Surgery (2011-present)
Medical Director/Chairperson
       St. Mary Hospital Robotic Surgery Program (2011-2013)
Principal Investigator for Fellows Pelvic Research Network
       Society for Gynecologic Surgeons (2008-2009)
Administrative Chief Resident – Ob/Gyn
       Abington Memorial Hospital (Academic Year 2005-2006)
ACOG Junior Fellows Chairperson
       Pennsylvania Section (2004-2005)
       ACOG junior fellow representative lobby on congress 2005
ACOG Junior Fellows Vice-Chairperson
       Pennsylvania Section (2003-2004)


COMMITTEE MEMBERSHIP

American Urogynecologic Society (AUGS) Coding & Reimbursement Committee
2016-present

Robotic Surgery Committee Chairperson
St Mary Medical Center 2011-2013

Fellows’ Pelvic Research Network (FPRN) – Faculty Advisor
Society of Gynecologic Surgeons (2009-present)

Pelvic Trauma Taskforce
St. Luke’s Hospital & Health Network (2008-2009)

Peer Investigational and Performance Review Committee (PIPR)
Abington Memorial Hospital, Dept of Ob/Gyn (2005-2006)

Failure Mode and Effect Analysis Committee (FMEA)
Abington Memorial Hospital, Dept of Ob/Gyn (2005-2006)

Medical School Electives Committee Student Representative
University of Virginia (2001)


                                          tvmesh000733464
       Case 6:19-cv-01523-TJM-ATB Document 24-1 Filed 05/13/19 Page 26 of 46


MEDICAL LICENSURE
Pennsylvania – 2004- present
New Jersey – 2000- present
PROFESSIONAL SOCIETIES

American College of Obstetricians and Gynecologists (ACOG) - 2002-preent
Society for Gynecologic Surgeons – 2012-present (SGS – elected member)
American Urogynecology Society (AUGS) - 2006-present
Society for Urodynamics and Female Urology (SUFU) 2007- 2015
International Urogynecology Association (IUGA) - 2006-present
American Medical Association (AMA) – 2009-2012
National Association for Professional Women (NAPW) 2011-2013


LECTURES/PRESENTATIONS

Quality of Life, Sexual Health, and Anatomic Outcomes One Year after Transvaginal Mesh
Reconstruction
          Oral presentation, AUGS Scientific Meeting 2009
               Hollywood, FL

Validated Measurements of Quality of Life and Sexual Function One Year After Transvaginal Mesh
Reconstruction
          Oral poster presentation, IUGA Scientific Meeting 2009
              Lake Como, Italy

TVT Secur: One Year Outcomes
        Poster presentation, IUGA Scientific Meeting 2009
            Lake Como, Italy

Quality of Life Outcomes after Vaginal Reconstructive Surgery with Mesh
          Oral presentation, SUFU Scientific Meeting 2009
               Las Vegas, NV

"TVT Secur Surgical Technique and Learning Tips and Tricks", (video presentation).
        Video presentation, IUGA Scientific Meeting 2008.
             Taipai, Taiwan

“Surgical Revision of Midurethral Slings: Early versus Late Revision in Patients with Voiding
Dysfunction”
          Oral Presentation, SGS Scientific Meeting 2008
              Savannah, GA

“Short Term Assessment of Patients Undergoing the New Tension Free Vaginal Tape Secur Procedure
for Treatment of Stress Urinary Incontinence”
          Oral Poster Presentation, IUGA Scientific Meeting 2007
              Cancun, Mexico

“Multicenter Short-Term Assessment of Patients Undergoing the New Tension Free Vaginal Tape
Secur Procedure for Treatment of Stress Urinary Incontinence”
                                            tvmesh000733465
       Case 6:19-cv-01523-TJM-ATB Document 24-1 Filed 05/13/19 Page 27 of 46

            Poster Presentation, AUGS Scientific Meeting 2007
              Palm Springs, CA

Resident Lecture Series (2006-2008):
       “Basic Evaluation of the Urogynecology Patient”
       “Pelvic Anatomy I & II”
       “Prolapse and the POPQ Exam”
       “Basics of Urodynamics”
       “Surgical Treatment of Stress Urinary Incontinence”
       “Surgical Pitfalls & Complications”
       “TVT-Secur: The New Frontier”
       “Vaginal Masses, Lumps, & Bumps”
       “Urinary Tract Infections”
       “Interstitial Cystitis”
       “Fecal Incontinence”
       “Pessaries”
       “Laparoscopic tips” & lab

“Seasonality of spontaneous and IVF pregnancy, and temperature and humidity effect on IVF”
         Poster Presentation, ASRM October 2004
               Philadelphia, PA
         Annual Research Day Presentation
               Abington Memorial Hospital, May 2006

“Chlamydia Antibody Testing and Tubal Factor Infertility”
            Department of Reproductive Endocrinology & Infertility, UNC Chapel Hill
              May 2005

“Ovarian Hyperthecosis” case presentation and discussion
         Annual Abington Memorial Hospital Education Day
             September 2004

“Congenital Diaphragmatic Hernia”
         Perinatal & Neonatal Conference, Abington Memorial Hospital
              October 2003

“Timing of Neonatal Injury/Asphyxia”
         Perinatal & Neonatal Conference, Abington Memorial Hospital
             January 2004

PUBLICATIONS

Ehsani N. …. Molden SM. Risk Factors for Synthetic Mesh Extrusion Following Abdominal Sacral
Colpopexy and Vaginal Mesh Procedures. Female Pelvic Med Reconstr Surg. 2012 Nov-Dec;18(6):357-
61.

Harvie H, Molden S, et al. IRB Variability in Multicenter Urogynecology Studies. Female Pelvic
Med Reconstr Surg. 2012 Mar-Apr;18(2):89-92.

Molden SM. Addressing the silent suffering. Ostomy Wound Manag. 2011 Dec;57(12):2.

                                           tvmesh000733466
       Case 6:19-cv-01523-TJM-ATB Document 24-1 Filed 05/13/19 Page 28 of 46

Molden S, Patterson D, Tarr M, Sanses T, Bracken J, Nguyen A, Harvie HS, White A, Hammil SA,
Murphy M, Rogers RG. Risk factors leading to midurethral sling revision: a multicenter case-control
study. Int Urogynecol J. Oct;21(10):1253-9.

Molden S, Bracken J, Nguyen A, Harvie HS, Whit A, Hammil SL, Patterson D, Tarr M, Sanses T,
Murphy M, Rogers RG. A Retrospective Multicenter Study on Outcomes after Midurethral
Polypropylene Sling (MUS) Revision for Voiding Dysfunction. J Female Pelvic Med & Reconstr
Surg. 2010 Nov;16(6):340-4.

Sanses T, Shahryarinejad A, Molden S, et al. Anatomic Outcomes of Vaginal Mesh Procedure
Compared to Uterosacral Ligament Suspension and Abdominal Sacrocolpopexy for Pelvic Organ
Prolapse. Am J Obstet Gynecol Aug 2009 Nov;201(5): 519.e1-8. doi: 10.1016/j.ajog.2009.07.004.
Epub 2009 Aug 28.

van Raalte H, Lucente VR, Molden S, Haff R, Murphy M. One-year Anatomic and Quality of Life
Outcomes Following the Prolift Procedure for Treatment of Posthysterectomy Prolapse. Am J Obstet
Gynecol. 2008 Dec;199(6):694.

Murphy M, Sternschuss G, Haff R, van Raalte H, Saltz S, Lucente VR. Quality of life and surgical
satisfaction following vaginal reconstructive versus obliterative surgery for the treatment of advanced
pelvic organ prolapse. Am J Obstet Gynecol. 2008 May;198(5):573.

Murphy M, Shrestha R, Haff R, van Raalte H, Molden S, Lucente V. Vaginal Hysterectomy at the
Time of Transvaginal Mesh Placement in the Treatment of Utero-vaginal Prolapse. J Fem Pelvic Med
& Reconstr Surg. 2010 Sep;16(5):272-7.

Molden S, Lucente VR. "New Minimally Invasive Slings: TVT-Secur” Current Urology Reports.
2008 Sep;9(5):358-61

Lucente V, Molden S, S. Barker, M. Karram. “Current Debate: Transvaginal Placement of Synthetic
Grafts for the Repair of Pelvic Organ Prolapse (Pro)“ Current Urology Reports 2008.

Molden, S, Lucente, V, et al, Suburethral Sling Procedures, Glob. libr. women's med., (ISSN: 1756-
2228) 2008; DOI 10.3843/GLOWM.10068.

Saltz S. Amenorrhea. Chapter in: Obstetrics and Gynecology: Pearls of Wisdom. 2005.

Saltz S. Endometriosis and Adenomyosis. Chapter in: Obstetrics and Gynecology: Pearls of Wisdom.
2005.


ABSTRACTS

Ehsani N, Molden S, et al. Risk Factors for Synthetic Mesh Extrusion Following Abdominal Sacral
Colpopexy and Vaginal Mesh Procedures. 2012
Molden S, Lucente V, Haff R, van Raalte H, Murphy M. Quality of Life, Sexual Health, and
Anatomic Outcomes One Year after Transvaginal Mesh Reconstruction.

Rhee S, Lucente V, van Raalte H, Molden S, Murphy M. Long-Term Quality of life and Anatomic
Outcomes with Total Vaginal Mesh Reconstruction for the Post-Hysterectomy Patients. American
Urogynecology Society. Hollywood, FL 2009.
                                             tvmesh000733467
       Case 6:19-cv-01523-TJM-ATB Document 24-1 Filed 05/13/19 Page 29 of 46


Molden S, Lucente V, van Raalte H, Haff R, Murphy M. Validated Measurements of QOL and
Sexual Function in Women One Year After Transvaginal Mesh Reconstruction. International
Urogynecology Association. Lake Como, Italy. June 2009.

Molden S, van Raalte H, Haff R, Lucente V. TVT Secur: One Year Outcomes. International
Urogynecology Association. Lake Como, Italy. June 2009.

Lucente V, van Raalte H, Haff R, Molden S, Ehsani N, Murphy M. Validation of a New Post-
Surgical Quality of Life Tool: The Surgical Satisfaction Questionnaire (SS-8). International
Urogynecology Association. Lake Como, Italy. June 2009.

Ehsani N, Murphy M, van Raalte H, Molden S, Haff R, Lucente, V. Four Month and One Year
Results of Transvaginal Mesh Placement (Prolift) in the Treatment of Pelvic Organ Prolapse.
International Urogynecology Association. Lake Como, Italy. June 2009.

Molden S, Lucente V, van Raalte H, Lipetskaia L, Haff R, Murphy M. Validated Measurements of
QOL and Sexual Function in Women Undergoing Transvaginal Mesh Reconstruction. Society for
Urodynamics & Female Urology. Las Vegas, NV. Feb 2009.

Lucente V, Haff R, Molden S. "TVT Secur Surgical Technique and Learning Tips and Tricks",
(video). International Urogynecology Association Scientific Meeting. Taipai, Taiwan. Sept 2008.

van Raalte H, Murphy M, Molden S, Rogerson E, Haff R, Lucente V. Anatomic and Functional
Outcomes of a New Rectocele Repair Technique Incorporating the Transvaginal Plication of the Rectal
Muscularis Layer. International Urogynecology Association Scientific Meeting. Taipai, Taiwan, Sept
2008.

Molden SM, Lucente VR, van Raalte H, Lipetskaia L, Haff R, Murphy M. Surgical Revision of
Midurethral Slings: Early versus Late Revision in Patients with Voiding Dysfunction. Annual
Scientific Meeting of the Society of Gynecologic Surgeons. Savannah, GA, April 2008.

Saltz S, Haff R, Lucente VR. Short Term Assessment of Patients Undergoing the New Tension Free
Vaginal Tape Secur Procedure for Treatment of Stress Urinary Incontinence. International
Urogynecologic Association in Cancun, Mexico, June 2007.

Saltz S, Miklos J, Moore R, Haff R, Lucente VR. Multicenter Short-Term Assessment of Patients
Undergoing the New Tension Free Vaginal Tape Secur Procedure for Treatment of Stress Urinary
Incontinence. Annual Scientific Meeting of the American Urogynecologic Society in Hollywood, FL
September 2007.

Murphy M, Sternschuss G, Haff R, van Raalte H, Saltz S, Lucente VR. Quality of Life and Surgical
Satisfaction following Vaginal Reconstructive versus Obliterative Surgery for the Treatment of
Advanced Pelvic Organ Prolapse. Annual Scientific Meeting of the American Urogynecologic Society
in Hollywood, FL September 2007 and International Continence Society in Rotterdam, Netherlands,
August 2007.

Saltz S, Schinfeld J, Somkuti S, Barmat L. Seasonality of spontaneous pregnancy and IVF, and the
effect of temperature and humidity on IVF. Annual Scientific Meeting of the American Society of
Reproductive Medicine, Philadelphia, PA; October 2004

                                           tvmesh000733468
       Case 6:19-cv-01523-TJM-ATB Document 24-1 Filed 05/13/19 Page 30 of 46

Saltz S, Schinfeld J, Somkuti S, Barmat L. Reduction in IVF multiple gestations from 1999 to 2004 in
response to ASRM recommendations on number of embryos transferred.


CURRENT RESEARCH

            Restorelle Transvaginal Mesh versus Native Tissue Repair for Treatment of Pelvic Organ
             Prolapse, Restorelle 522 Study, SU014
            Aquinox 1125-301 The LEADERSHIP 301 Trial: A 12-Week, Randomized, Multi-
             Center, Double-Blind, Placebo-Controlled, 3-Arm, Parallel-Group, Phase 3 Trial to
             Evaluate the Efficacy and Safety of 2 Doses of AQX-1125 Targeting the SHIP1 Pathway
             in Subjects with Interstitial Cystitis/Bladder Pain Syndrome Followed by an Extension
             Period
            Emsella chair treatment for urinary incontinence
            The Neuguide System for Vaginal Colpopexy of Uterine Prolapse Post-arketing
             Surveillance Clinical Study




                                           tvmesh000733469
Case 6:19-cv-01523-TJM-ATB Document 24-1 Filed 05/13/19 Page 31 of 46




                       Exhibit B




                             tvmesh000733470
    Case 6:19-cv-01523-TJM-ATB Document 24-1 Filed 05/13/19 Page 32 of 46




                                     Arruda, Eunice
                List of Materials Considered for Dr. Stephanie M. Molden

Legal Documents
Arruda Short Form Complaint

Depositions
Eunice Arruda 3-12-19 (rough draft)

Defendants’ Fact Sheets
Arrud, Eunice - MDL Bard Defense Fact Sheet
BARD_DFS_ARRUDA_EUNICE_000001
BARD_DFS_ARRUDA_EUNICE_000029
BARD_DFS_ARRUDA_EUNICE_000031
BARD_DFS_ARRUDA_EUNICE_000032
BARD_DFS_ARRUDA_EUNICE_000033
BARD_DFS_ARRUDA_EUNICE_000034
BARD_DFS_ARRUDA_EUNICE_000057
Verification

Expert Reports
190222.Arruda.OstergardRep.Final.Executed
190222.ExpertDisclosures

Plaintiff Fact Sheets
705618_002_001_ArrudaEuniceS_PlaintiffFactSheet_00000001_00000025

Medical Records
Arruda Eunice - Chronology - 03.07.19
705618_003_001_ArrudaEuniceS_PlaintiffSuppliedRecs_00000001_00000186
705618_008_001_ArrudaEuniceS_OneidaHealthcareCtrRadDept_00000001_00000004
705618_035_001_ArrudaEuniceS_WomensHealthAssocsofOneida_00000001_00000001
705618_035_002_ArrudaEuniceS_WomensHealthAssocsofOneida_00000002_00000204
705618_059_001_ArrudaEuniceS_UpstateUnivHospPathDept_00000001_00000001
705618_063_001_ArrudaEuniceS_UnivOBGYNAssocsMedRecsDept_00000001_00000001
705618_067_001_ArrudaEuniceS_StJosephsHospHealthCtrRadDept_00000001_00000001
Arruda.081204.Implant
Arruda.081204.Sticker Page
Arruda.120216.Op Report.Excise
ArrudaEuniceS_MorrisvilleFamilyPhysicians_00000001_00000517



                                      tvmesh000733471
   Case 6:19-cv-01523-TJM-ATB Document 24-1 Filed 05/13/19 Page 33 of 46




ArrudaEuniceS_StJosephsHospHealthCtrMedRecsDept_00000001_00000229
ArrudaEuniceS_StJosephsHospHealthCtrPathDept_00000001_00000001
ArrudaEuniceS_StJoseph_sMedPC_00000001_00000014
ArrudaEuniceS_UpstateUnivHospMedRecsDept_00000001_00000750
ArrudaEuniceS_UpstateUnivHospMedRecsDept_00000751_00001493
ArrudaEuniceS_UpstateUnivHospPatientAccts_00000001_00000007
ArrudaEuniceS_UpstateUnivHospRadDept_00000001_00000001




                                       -2-
                                  tvmesh000733472
         Case 6:19-cv-01523-TJM-ATB Document 24-1 Filed 05/13/19 Page 34 of 46
                             STEPHANIE M. MOLDEN, M.D., FACOG

    DESCRIPTION                                                   DATE     BATES (IF APPLICABLE)
    1 ‐ Align Urethral Support System Instructions for Use
    PK0301736 (English Portion Only)                             No date   AVA20246236 ‐ AVA20246240
    Urethral Support System
    PK0301796 (English Portion Only)                          09/05/07     AVA20034375 ‐ AVA20034376
    One page Addendum to be used with Align Urethral
    Support System and Align TO
    Trans‐Obturator Urethral Support System.
    PK0301941 (English Portion Only)                         02/00/2008 AVA2E7416807 ‐
    Urethral Support System                                             AVA2E7416812
    PK0302350 (English Portion Only)                         04/00/2010 AVA2E0083767 ‐
    Urethral Support System                                             AVA2E0083772
    PK0302260 (English Portion Only)                         10/00/2009 AVA20246407 ‐ AVA20246412
    Urethral Support System
    PK0301735 (English Portion Only)                             No date   AVA20246232 ‐ AVA20246235
    Trans‐Obturator Urethral Support System
    PK0301796 (English Portion Only)                         03/00/2007 AVA20034375 ‐ AVA20034376
    One page Addendum to be used with Align Urethral
    Support System and Align TO
    Trans‐Obturator Urethral Support System.
    PK0301942 (English Portion Only)                          02/00/08     AVA20246650 ‐ AVA20246656
    Trans‐Obturator Urethral Support System
    PK0302349 (English Portion Only)                             4/00/10   AVA2E7220413 ‐
    Trans‐Obturator Urethral Support System                                AVA2E7220418
    PK0302261 (English Portion Only)                          10/00/09     AVA2E8659583 ‐
    Trans‐Obturator Urethral Support System                                AVA2E8659588
    2 ‐ Various Align Transvaginal Mesh Literature
    A cohort study comparing a single‐incision sling with     08/06/13     N/A
    retropubic midurethral sling, by Madsen, El‐Nashar,
    Woelk, Klingele, Gebhart, Trabuco
    A Real‐World Comparative Assessment of                   00/00/2012 N/A
    Complications Following Various Mid‐Urethral Sling
    Procedures for the Treatment of Stress Urinary
    Incontinence, by Magee, Roy, Hinoul, Moretz, Kozarev,
    Waters, Whitmore
    Abdel‐Fattah M, Ramsay I, Pringle S. Lower Urinary        00/00/00     N/A
    Tract Injuries After Transobturator Tape Insertion By
    Different Routes: A Large Retrospective Study. BJOG
    113:1377–1381.
    Abed H, Rahn DD, Lowenstein L, Balk EM, Clemons JL,       00/00/11     N/A
    Rogers RG, et al. Incidence and management of graft
    Afonso, Rmn Jorge, Ps Martinis, Ms Soldi, Ol Alves, B     00/00/00     N/A
    Patricio, T Mascarenhas, Mgf Sartori, Mjbc Girao.
    Structural And Thermal Properties Of Polypropylene
    Mesh Used In Treatment Of Stress Urinary
    Incontinence. Acta of Bioengineering and Biomechanics
    Vol. 11, No 3.
Page 1
*Includes All Exhibits Marked Therein          tvmesh000733473                          Updated: 12/09/2014
         Case 6:19-cv-01523-TJM-ATB Document 24-1 Filed 05/13/19 Page 35 of 46


    DESCRIPTION                                                     DATE     BATES (IF APPLICABLE)
    Albo ME, et al,. . Burch colposuspension versus fascial       00/00/00   N/A
    sling to reduce urinary stress incontinence. NEJM
    356(21) p 2143‐55.

    Alfonso, PALS Martins, MJBC Girao, RM Natal Jorge,            00/00/00   N/A
    AJM Ferreira, T Mascarenhas, AA Fernandes, J
    Bernardes, EC Baracat, G Rodrigues De Lima, B Patricio.
    Mechanical Properties Of Polypropylene Mesh Used In
    Pelvic Floor Repair. Int Urogynecol J 19:375‐380.

    Amaro, Joao; Hamilto Yamamoto, Paulo Kawano,                  00/00/00   N/A
    Guilherme Barros. Clinical And Quality‐Of‐Life
    Outcomes After Autologous Fascial Sling And Tension‐
    Free Vaginal Tape: A Prospective Randomized Trial.
    Amrute, Kaytan V. The Science Behind Biomaterials In          00/00/00   N/A
    Female Stress Urinary Incontinence Surgery.

    Analytical, Occupational and Toxicologic Aspects, by          00/00/84   N/A
    Frostling, Hoff, Jacobsson, Pfaffli, Vainiotalo, Zitting



    Anger J. T. , et al. ,. Trends in surgical management of      00/00/00   N/A
    stress urinary incontinence among female Medicare
    beneficiaries. Urology 74(2), p. 283‐287.
    Appell, et al. Guideline for the Surgical Management of       00/00/09   N/A
    Female Stress Urinary Incontinence: 2009 Update,
    American Urological Association.

    Arco F. , et al. TVT‐O vs TVT: a randomized trial in          00/00/00   N/A
    patients with different degrees of urinary stress
    Ariane Cortesse, Bernard Jacquetin, Philippe Grise, Loïc          2007
    Le Normand, François Richard and François Haab.
    Bacterial Colonisation of Collagen‐Coated                     09/02/09   N/A
    Polypropylene Vaginal Mesh: are additional
    intraoperative sterility procedures useful?, by
    Vollebregt, Troelstra, Vaart
    Bafghi, Abdolreza. Multifilament Polypropylene Mesh           00/00/00   N/A
    For Urinary Incontinence 10 Cases Of Infections
    Requiring Removal Of Sling.
    Bai, Sang Wook. Treatment Outcome Of Tension‐Free             00/00/00   N/A
    Vaginal Tape In Stress Urinary Incontinence:
    Comparison Of Intrinsic Sphincter Deficiency And
    Nonintrinsic Sphincter Deficiency Patients.



Page 2
*Includes All Exhibits Marked Therein               tvmesh000733474
         Case 6:19-cv-01523-TJM-ATB Document 24-1 Filed 05/13/19 Page 36 of 46


    DESCRIPTION                                                 DATE     BATES (IF APPLICABLE)
    Barber, MD, Kleeman S, Karram MK, Et Al.                  00/00/00   N/A
    Transobturator Tape Compared With Tension‐Free
    Vaginal Tape For The Treatment Of Stress Urinary
    Incontinence: A Randomized Controlled Trial. Obstet
    Gynecol 111:611‐21.
    Barry, Christopher. A Multi‐Centre Randomized Clinical    00/00/00   N/A
    Control Trial Comparing The Retropubic Rp Approach
    Versus The Transobturator Approach To For Tension‐
    Free Suburethral Sling Treatment Of Urodynamic Stress
    Incontinence The Torp Study.

    Boyles, S. ; Edwards, R. Complications Associated With    00/00/00   N/A
    Transobturator Sling Procedures.
    Brent A. Parnell, Md; Elizabeth A. Johnson, Np, Phd;      00/00/00   N/A
    And Denniz A. Zolnoun, Md, Mph. Genitofemoral And
    Perineal Neuralgia After Transobturator Midurethral
    Sling.
    Chapple, Christopher R. ; Haab, Francois; Cervigni,       00/00/00   N/A
    Mauro; Dannecker, Christian; Fianu‐Jonasson, Aino;
    Sultan, Abdul H. An Open, Multicentre Study Of
    Nasha/Dx Gel (Zuidex) For The Treatment Of Stress
    Urinary Incontinence.
    Chen, H. ; Ho, M. Analysis Of Risk Factors Associated     00/00/00   N/A
    With Vaginal Erosion After Synthetic Sling Procedures
    For Stress Urinary Incontinence.

    Choe, Jong M. Autologous Cadaveric And Synthetic          00/00/00   N/A
    Materials Used In Sling Surgery Comparative
    Biomechnical Analysis.
    Choe, Jong M. The Use Of Synthetic Materials In           00/00/00   N/A
    Pubovaginal Sling.
    Clemons, et al. Impact of the 2011 FDA Transvaginal       08/00/13   N/A
    Mesh Safety Update on AUGS Members' Use of
    Synthetic Mesh and Biologic Grafts in Pelvic
    Reconstructive Surgery. Female Pelvic Medicine &
    Reconstructive Surgery, Volume 19, Number 4,
    July/August 2013.
    Comparing the Risk of Urethrolysis for the treatment of   08/22/12   N/A
    voiding dysfunction between two retropubic mesh
    slings: a case‐control study, by Kawasaki, Edenfield,
    Visco, Wu, Westreich, Siddiqui




Page 3
*Includes All Exhibits Marked Therein           tvmesh000733475
         Case 6:19-cv-01523-TJM-ATB Document 24-1 Filed 05/13/19 Page 37 of 46


    DESCRIPTION                                                  DATE     BATES (IF APPLICABLE)
    Comparison of Outcomes Between Different Sub‐              05/16/11   N/A
    Urethral Sling Procedures for Female Stress Urinary
    Incontinence: Analysis from a Hospital Database, by
    Magee, Subramanian, Moretz, Kozarev, Waters, Hinoul

    Cortesse, Arianne; Bernard Jacquetin, Philippe Grise,      00/00/00   N/A
    Loïc Le Normand, François Richard And François Haab.
    Prospective Multicenter Clinical Trial Of Uretex Sup For
    Surgical Treatment Of Stress Urinary Incontinence.
    International Journal of Urology14, 611–615 .

    Cox, A., S. Herschorn, and L. Lee, Surgical management     00/00/13   N/A
    of female SUI: is there a gold standard? Nat Rev Urol,
    2013. 10(2): p. 78‐89.

    Degradation, infection and heat effects on                 04/22/11   N/A
    polypropylene mesh for pelvic implantation: what was
    known and when it was know, by Ostergard

    Enzelsberger H, Schaluphy J, Heider R, Mayer G. TVT        00/00/00   N/A
    Versus TOT‐A Prospective Randomized Study For The
    Treatment Of Female Stress Urinary Incontinence At A
    Follow‐Up Of 1 Year. Geburtshilfe Frauenheilkd
    65:506–511.
    Evans, Doug. Design Summary Natural Tissue Self‐           00/00/00   N/A
    Anchoring Sling With Versatile Introducer.
    Falconer, C. Influence Of Different Sling Materials On     00/00/00   N/A
    Connective Tissue Metabolism In Stress Urinary
    Incontinent Women.
    Fitzgerald, J. Mollenhauer, And L. Brubaker. Failure Of    00/00/00   N/A
    Allograft Suburethral Slings.
    Funk, et al. Sling revision/removal for mesh erosion and   01/00/13   N/A
    urinary retention: long‐term risk and predictors.
    American Journal of Obstetrics & Gynecology. January
    2013.
    Gebhart & Deborah A. Dixon & Emanuel C. Trabuco &          00/00/00   N/A
    Christopher J. Klingele & Stephanie M. Bagniewski &
    Amy L. Weaver. Three‐Year Outcomes Of Uretex
    Urethral Support System For Treatment Of Stress
    Urinary Incontinence. Int Urogynecol J 19:1075–1079.

    Gomelsky, Alex; Dmochowski, Roger R.                       00/00/00   N/A
    Biocompatability Assessment Of Synthetic Sling
    Materials For Female Stress Urinary Incontinence.



Page 4
*Includes All Exhibits Marked Therein            tvmesh000733476
         Case 6:19-cv-01523-TJM-ATB Document 24-1 Filed 05/13/19 Page 38 of 46


    DESCRIPTION                                                   DATE     BATES (IF APPLICABLE)
    Harvard Publications; Midurethral Sling Surgery For         00/00/00   N/A
    Stress Incontinence.
    Hilger, Wesley S. ; Jeffrey L. Cornella. Rectovaginal       00/00/00   N/A
    Fistula After Posterior Intravaginal Slingplasty And
    Polypropylene Mesh Augmented Rectocele Repair.

    Hinoul P, et al. A randomized controlled trial comparing    00/00/00   N/A
    an innovative single incision sling with an established
    Transobturator sling to treat female stress urinary
    incontinence. Journal of Urology 185(4) p 1356‐1362.

    Hinoul, Piet. Surgical Management Of Urinary Stress         00/00/00   N/A
    Incontinence In Women A Historical And Clinical
    Overview.
    John B. Gebhart & Deborah A. Dixon & Emanuel C.                 2008
    Trabuco & Christopher J. Klingele & Stephanie M.
    Bagniewski & Amy L. Weaver. Three‐Year Outcomes of
    Uretex Urethral Support System For Treatment Of
    Stress Urinary Incontinence. Int Urogynecol J
    19:1075–1079.
    JS Afonso, PALS Martins, MJBC Girao, RM Natal Jorge,            2008
    AJM Ferreira, T Mascarenhas, AA Fernandes, J
    Bernardes, EC Baracat, G Rodrigues De Lima, B Patricio.
    Mechanical Properties of Polypropylene Mesh Used In
    Pelvic Floor Repair. Int Urogynecol J. 19:375‐380.

    Kawasaki A, Edenfield Al, Visco Ag, Wu Jm, Westreich D,     00/00/00   N/A
    Siddiqui Ny. Comparing The Risk Of Urethrolysis For The
    Treatment Of Voiding Dysfunction Between Two
    Retropubic Mesh Slings: A Case‐Control Study. Int
    Urogynecol J. Apr;24(4):589‐94.

    Kim Y‐W, Na Y‐G, Sul C‐K. Randomized Prospective            00/00/00   N/A
    Study Between Pubovaginal Sling Using Sparc Sling
    System And Monarc Sling System For The Treatment Of
    Female Stress Urinary Incontinence: Short Term
    Results. Korean J Urol 46:1078–1082.

    Kobashi, Kathleen. Erosion Of Woven Polyester               00/00/00   N/A
    Pubovaginal Sling.
    Kuuva, N. , Nilsson, C. G. A Nationwide Analysis Of         00/00/00   N/A
    Complications Associated With The Tension‐Free
    Vaginal Tape (Tvt) Procedure.




Page 5
*Includes All Exhibits Marked Therein             tvmesh000733477
         Case 6:19-cv-01523-TJM-ATB Document 24-1 Filed 05/13/19 Page 39 of 46


    DESCRIPTION                                                   DATE     BATES (IF APPLICABLE)
    Lapitan M. C. M, et al,. Open retropubic                    00/00/00   N/A
    colposuspension for urinary incontinence in women.
    Cochrane Database of Systematic Reviews.

    Latthe Pm, Foon R, Toozs‐Hobson P. Transobturator           00/00/00   N/A
    And Retopubic Tape Procedures In Stress Urinary
    Incontinence: A Systematic Review And Meta‐Analysis
    Of Effectiveness And Complications. BJOG 114:522‐31
    Erratum, BJOG114:1311.

    Leach GE, Dmochowski RR, Appell RA Et Al. Female            00/00/00   N/A
    stress Urinary Incontinence Clinical Guidelines Panel.
    Summary Report On Surgical Management Of Female
    Stress Urinary Incontinence. J Urol 158:875–880.

    Letters to the Editor of Jornal of Urology RePost‐          05/00/13   N/A
    Implantation Alterations of Polypropylene in the
    Human and Author Reply
    Liapis, A. Monarc Vs TVT‐O For The Treatment Of             00/00/00   N/A
    Primary Stress Incontinence A Randomized Study.

    Long‐Term Outcomes After Robotic Sacrocolpopexy in          02/24/11   N/A
    Pelvic Organ Prolapse: Prospective Analysis, by Sierra,
    Oshiro, Perez, Fomo, Rosillo, Nogal, Vela, Moyano,
    Fernandez‐Represa

    Lucente, V. Adjust Single Incision Transobturator Sling     00/00/00   N/A
    Procedure For Stress Urinary Incontinence In Women
    One Year Results.
    Luck, Ali M. Short‐Term Efficacy And Complications Of       00/00/00   N/A
    Posterior Intravaginal Slingplasty.

    Meschia M, Pifarotti P, Bernasconi F, Et Al. Multi Center   00/00/00   N/A
    Randomized Trial Of TVT And IVS For The Treatment Of
    Stress Urinary Incontinence In Women. International
    Continence Society. Abstract 385.

    Meschia, Michele. Short‐Term Outcomes With The              00/00/00   N/A
    Ajust System A New Single Incision Sling For The
    Treatment Of Stress Urinary Incontinence.
    Mesh Contraction ‐ Myth or Reality, by Dietz, Erdmann,      02/00/11   N/A
    Shek




Page 6
*Includes All Exhibits Marked Therein            tvmesh000733478
         Case 6:19-cv-01523-TJM-ATB Document 24-1 Filed 05/13/19 Page 40 of 46


    DESCRIPTION                                                   DATE     BATES (IF APPLICABLE)
    Moalli & Noah Papas & Shawn Menefee & Mike Albo &           00/00/00   N/A
    Leslie Meyn & Steven D. Abramowitch. Tensile
    Properties Of Five Commonly Used Mid‐Urethral Slings
    Relative To The TVT. Int Urogynecol J 19:655–663.

    Moalli, Pamela A., Brown, Bryan, Reitman, Maureen.          01/00/14   N/A
    Polypropylene mesh: evidence for lack of
    carcinogenicity. Int Urogynecol J. DOI 10.107/s00192‐
    014‐2343‐8; January 2014.
    Morey, Allen F. Transobturator Versus Transabdominal        00/00/00   N/A
    Mid Urethral Slings A Multi‐Institutional Comparison Of
    Obstructive Voiding Complications.

    Morley R. and Nethercliffe J. Minimally invasive            00/00/00   N/A
    surgical techniques for stress incontinence surgery.
    Best Pract ResClin Obstet Gynaecol 19(6): p. 925‐40.

    Mostafa, Alyaa, Wael Agur, Mohamed Abdel‐All, Karen         00/00/00   N/A
    Guerrero, Chu Lim, Mohamed Allam, Mohamed Yousef,
    James N’Dow, And Mohamed Abdel‐Fattah.
    Multicenter Prospective Randomized Study Of Single‐
    Incision Mini‐Sling Vs Tension‐Free Vaginal Tape‐
    Obturator In Management Of Female Stress Urinary
    Incontinence: A Minimum Of 1‐Year Follow‐Up.
    Urology 82 (3), p 552‐559.

    Nager, Charles W. A Randomized Trial Of Urodynamic          00/00/00   N/A
    Testing Before Stress‐Incontinence Surgery.

    Naumann G, Hagemeier T, Zachmann S, Al‐Ani A, Skala         00/00/00   N/A
    C, Albrich S, Koelbl H. Ajust Fully Adjustable Single
    Incision Sling For The Treatment Of Stress Urinary
    Incontinence : 1 Year Follow‐Up On A New Minimal‐
    Invasive Treatment For Female Sui.

    Neuman, M. Posterior Intra‐Vaginal Slingplasty For The      00/00/00   N/A
    Treatment Of Vaginal Apex Prolapse Medium‐Term
    Results Of 140 Operations With A Novel Procedure.

    Nilsson, C. ; Palva, K. Eleven Years Prospective Follow‐    00/00/00   N/A
    Up Of The Tension‐Free Vaginal Tape Procedure For
    Treatment Of Stress Urinary Incontinence.




Page 7
*Includes All Exhibits Marked Therein             tvmesh000733479
         Case 6:19-cv-01523-TJM-ATB Document 24-1 Filed 05/13/19 Page 41 of 46


    DESCRIPTION                                                   DATE     BATES (IF APPLICABLE)
    Novara G, Galfano A, Boscolo‐Berto R Et Al.                 00/00/00   N/A
    Complication Rates Of Tension‐Free Midurethral Slings
    In The Treatment Of Female Stress Urinary
    Incontinence: A Systematic Review And Meta‐Analysis
    Of Randomized Controlled Trials Comparing Tension‐
    Free Midurethral Tapes To Other Surgical Procedures
    And Different Devices. Eur Urol 53:288–309.

    Novara, Ficarra V, Boscolo‐Berto R, Secco S, Cavalleri S,   00/00/00   N/A
    Artibani W. Tension‐Free Midurethral Slings In The
    Treatment Of Female Stress Urinary Incontinence: A
    Systematic Review And Meta‐Analysis Of Randomized
    Controlled Trials Of Effectiveness. Eur Urol 52:663‐78
    Erratum, Eur Eurol 52:1548.

    Ogah J. , et al. ,. Minimally invasive synthetic            00/00/00   N/A
    suburethral sling operations for stress urinary
    incontinence in women. Cochrane Database of
    Systematic Reviews.
    Ogah, J. ; Cody, D. Minimally Invasive Synthetic            00/00/11   N/A
    Suburethral Sling Operations For Stress Urinary
    Incontinence In Women: A Short Version Cochrane
    Review. Neurology and Urodynamics. 30: 284‐291,
    2011.
    Ostergard, Donald R. and Azadi, Ali. To mesh or not to      09/20/14   N/A
    mesh with polypropylene: does carcinogenesis in
    animals matter? Int Urogynecol J. DOI
    10.1007/s001192‐013‐2239‐z; September 20, 2014.

    Otcenasek M, Halaska M, Krcmar M, Maresova D,               06/00/10   N/A
    Halaska Mg. New Approach To The Urogynecological
    Ultrasound Examination. Eur J Obstet Gynecol Reprod
    Biol. Jun 10;103(1):72‐4.
    Paparella R, Marturano M, Pelino L, Scarpa A, Scambia       00/00/00   N/A
    G, La Torre G, Paparella P. Prospective Randomized
    Trial Comparing Synthetic Vs Biological Out‐In
    Transobturator Tape: A Mean 3‐Year Follow Up Study.
    Int Urogynecol J 21:1327–1336.

    Pariente, J. An Independent Biomechanical Evaluation        00/00/00   N/A
    Of Commercially Available Suburethral Slings.

    Petros, P. ; Richardson, P. Midurethral Tissue Fixation     00/00/00   N/A
    System Sling ‐ A 'Micromethod' For Cure Of Stress
    Incontinence ‐ Preliminary Report.

Page 8
*Includes All Exhibits Marked Therein             tvmesh000733480
         Case 6:19-cv-01523-TJM-ATB Document 24-1 Filed 05/13/19 Page 42 of 46


    DESCRIPTION                                                    DATE     BATES (IF APPLICABLE)
    Petros, P. ; Richardson, P. Tissue Fixation System           00/00/00   N/A
    Posterior Sling For Repair Of Uterine/Vault Prolapse ‐ A
    Preliminary Report.
    Polypropylene as a Reinforcement in Pelvice Surgery is       01/06/10   N/A
    Not Inert: comparative analysis of 100 explants, by
    Arnaud Clave, Yahi, Hammou, Montanari, Gounon,
    Henri Clave
    Polypropylene mesh and the host response, by Patel,          03/20/12   N/A
    Ostergard, Sternschuss
    Polypropylene Mesh: Evidence for Lack of                     03/11/14   N/A
    Carcinogenicity, by Moalli, Brown, Reitman, Nager

    Randomized Trial of Graft Materials in transbturator         11/27/12   N/A
    tape operation: biological versus synthetic, by
    Ururlucan, Erkan, Onal, Yalcin
    Rechberger T, Furyma K, Jankiewicz K, Adamiak A,             00/00/00   N/A
    Skorupski P. The Clinical Effectiveness Of Retropubic
    (Ivs‐02) And Transobturator (Ivs‐04) Midurethral Slings:
    Randomized Trial. Eur Urol 56:24‐30.

    Richter, Ph. D. , M. D. , Michael E. Albo, M. D. , Halina    00/00/00   N/A
    M. Zyczynski, M. D. ,Kimberly Kenton, M. D. , .
    Retropubic versus Transobturator Midurethral Slings
    for Stress Incontinence. NEJM VOL 362 NO 22.

    Roth, Ted M. Management Of Persistent Groin Pain             00/00/00   N/A
    After Transobturator Slings.
    Schneider, Mary Ellen; Miller, Charles E. Fda Warns Of       00/00/00   N/A
    Risk With Transvaginal Mesh; Treating Advanced Pelvic
    Prolapse; Midurethral Sling Surgery For Stress
    Incontinence; Fpags Pelvic Anatomy And Gynecology
    Surgery Symposium: The Premier Dilemmas In
    Minimally Invasive Gynecologic Surgery. Harvard Health
    Publications.

    Schraffordtkoops, Steven. What Determines A                  00/00/00   N/A
    Successful Tension‐Free Vaginal Tape? A Prospective
    Multicenter Cohort Study Results From The
    Netherlands Tvt Database.
    Slack, M. In Vivo Comparison Of Suburethral Sling            00/00/00   N/A
    Materials.
    Starkman, Jonathan S. Vesicovaginal Fistula Following A      00/00/00   N/A
    Transobturator Midurethral Sling Procedure.




Page 9
*Includes All Exhibits Marked Therein              tvmesh000733481
         Case 6:19-cv-01523-TJM-ATB Document 24-1 Filed 05/13/19 Page 43 of 46


    DESCRIPTION                                                   DATE     BATES (IF APPLICABLE)
    Stephen M, Coomes B, Barrington J – Torbay Hospital.        00/00/00   N/A
    The Align Urethral Support System For The Surgical
    Management Of Stress Urinary Incontinence In
    Women. ICS Scientific Programme Poster 837.

    Surgical Treatmment of Stress Urinary Incontinence: a 3‐ 00/00/2008 N/A
    Year Follow‐Up, by Bandiera, Giunta, Aloisi, Arena,
    Iozza, Matarazzo, Morello, Raciti, Rapisarda, Vitale,
    Cianci
    Tcherniakovsky, Cesar Fernandes, Carlos Bezerra,          00/00/00 N/A
    Carlos Del Roy, Eric Wroclawski. Comparative Results
    Of Two Techniques To Treat Stress Urinary
    Incontinence: Synthetic Transobturator And
    Aponeurotic Slings.
    Téllez Martínez‐Fornés M, Fernández Pérez C, Fouz         00/00/00 N/A
    López C, Fernández Lucas C, Borrego Hernando J. ;. A
    Three‐Year Follow‐Up Of A Prospective Open
    Randomised Trial To Compare Tension‐Free Vaginal
    Tape With Burch Colposuspension For Treatment Of
    Female Stress Urinary Incontinence.

    The align urethral support system for the surgical          00/00/09   N/A
    management of stress urinary incontinence in women,
    by Stephen, Coomes, Barrington

    Tilemachos Kavvadias, Daniel Kaemmer, Uwe Klinge,           00/00/00   N/A
    Stefanie Kuschel, And Bernhard Schuessler. Foreign
    Body Reaction In Vaginally Eroded And Noneroded
    Polypropylene Suburethral Slings In The Female: A Case
    Series.
    To Mesh or Not to Mesh with Polypropylene: does             03/11/14   N/A
    carcinogenesis in animals matter, by Ostergard, Azadi

    Togami, Joanna M;Krlin, Ryan;Dmochowski, Roger              00/00/00   N/A
    R;Winters, J Christian. Biomaterials In The Treatment Of
    Pelvic Organ Prolapse And Stress Urinary Incontinence
    An Update.
    Tommaselli GA, et al,. Efficacy and safety of TVT‐O and     00/00/00   N/A
    TVT‐Secur in the treatment of female stress urinary
    incontinence: 1‐year follow up. International
    Urogynecoloy J 21 p 1211‐1217.
    Ugurlucan Fg, Erkan Ha, Onal M, Yalcin O. Randomized        00/00/00   N/A
    Trial Of Graft Materials In Transobturator Tape
    Operation: Biological Versus Synthetic. Int Urogynecol J.
    Aug;24(8):1315‐23.

Page 10
*Includes All Exhibits Marked Therein            tvmesh000733482
         Case 6:19-cv-01523-TJM-ATB Document 24-1 Filed 05/13/19 Page 44 of 46


    DESCRIPTION                                                     DATE       BATES (IF APPLICABLE)
    Ulmsten, U. ; Petros, P. Intravaginal Slingplasty (Ivs): An   00/00/00     N/A
    Ambulatory Surgical Procedure For Treatment Of
    Female Urinary Incontinence.
    Usefulness of retropubic tape for recurrent stress            07/06/11     N/A
    incontinence after transobturator tape failure, by
    Sabadell, Poza, Esgueva, Moreles, Sanchez‐Iglesias,
    Xercavins

    Vandevord PJ, Broadrick Km, Krishnamurthy B, Singla               2010
    AJ. A Comparative Study Evaluating The In Vivo
    Incorporation Of Biological Sling Materials. Urology
    75:1228–1233.
    Vandevord Pj, Broadrick Km, Krishnamurthy B, Singla           00/00/00     N/A
    Aj. A Comparative Study Evaluating The In Vivo
    Incorporation Of Biological Sling Materials. Urology
    75:1228–1233.
    Walsh CA. TVT‐Secur mini‐sling for stress urinary             00/00/00     N/A
    incontinence: a review of outcomes at 12 months.
    British Journal of Urology Int.
    Wang Ac, Lin Yh, Tseng Lh, Chih Sy, Lee Cj. Prospective       00/00/00     N/A
    Randomized Comparison Of Transobturator
    Suburethral Sling (Monarc) Vs. Suprapubic Arc (Sparc)
    Sling Procedures For Female Urodynamic Stress
    Incontinence. Int Urogynecol J 17:439–443.

    Ward Kl, Hilton Pa. A Prospective Multicenter                 00/00/00     N/A
    Randomized Trial Of Tension‐Free Vaginal Tape And
    Colposuspension For Primary Urodynamic Stress
    Incontinence: Two‐Year Follow‐Up. Am J Obstet
    Gynecol 190:324‐31.
    Ward Kl, Hilton Pa. Prospective Multicenter                   00/00/00     N/A
    Randomized Trial Of Tension‐Free Vaginal Tape And
    Colposuspension For Primary Treatment For Stress
    Incontinence. BMJ 325:67‐70.
    Weinberger, Michael E; Donald Ostergard. Long‐Term            00/00/00     N/A
    Clinical And Urodynamic Evaluation Of The
    Polytetrafluoroethylene Suburethral Sling For
    Treatment Of Genuine Stress Incontinence.
    3 ‐ AUGS‐SUFU
    AUGS Position Statement on Mesh Midurethral Slings            01/03/14     N/A
    for Stress Urinary Incontinence
    AUGS FAQS by Patients Mid‐Urethral Slings for Stress             No date   N/A
    Urinary Incontinence
    AUGS FAQS by Providers Mid‐Urethral Slings for Stress            No date   N/A
    Urinary Incontinence

Page 11
*Includes All Exhibits Marked Therein              tvmesh000733483
         Case 6:19-cv-01523-TJM-ATB Document 24-1 Filed 05/13/19 Page 45 of 46


    DESCRIPTION                                                  DATE   BATES (IF APPLICABLE)
    4 ‐ Various Corporate Documents and Testimony
    Aviles, Alejandro ‐ Dep Transcript*                      10/17/14   N/A
    Bracken, Ronald ‐ Dep Transcript*                        06/24/14   N/A
    Brown, JaMarr ‐ Dep Transcript*                          09/11/14   N/A
    Darois, Roger ‐ Dep Transcript*                          06/19/13   N/A
    Freitag, Walter ‐ Dep Transcript*                        08/17/14   N/A
    Hennick, Mike ‐ Dep Transcript*                          10/02/14   N/A
    Smith, Bradley ‐ Dep Transcript*                         09/17/14   N/A
    Zakrzewski, Frank (Revised) ‐ Dep Transcript*            03/07/14   N/A
    Bobby Orr Memorandum (DX 0256)                           09/02/08   AVA2E0087163 ‐
                                                                        AVA2E0087167
    TSM 308: Chemical Resistance of Marlex®                  00/00/00   CP‐00091 ‐ CP‐00094
    Polypropylene Memorandum
    MSDS ‐ Marlex Polypropylene                              02/28/01   CP‐00035 ‐ CP‐00041
    MSDS ‐ Marlex Polypropylene                              02/13/08   AVA2E1281085 ‐
                                                                        AVA2E1281093
    WEB Study Lightweight Mesh Design: Preclinical           05/08/09   AVA2E0726028 ‐
    Evaluation in a Rabbit Model (DX 0623)                              AVA2E0726050
    Davol StudyBard Soft Mesh Animal Study Report (DX        11/12/07   AVA2E1974644 ‐
    0300)                                                               AVA2E1974906
    Al Jacks Spreadsheet Reporting on Surgical Mesh          12/00/08   AVA20503356‐AVA20503360
    Complications
    Sling Integration Team ‐ Project 4663; Summary           10/26/06   AVA20111301‐AVA20111305
    Feedback from Sling Integration Cadaver Labs and
    Surgeon Feedback
    Customer Preference Evaluation and Design Validation                AVA2E6653324‐AVA2E6653327
    Summary Report: align Urethral Support System & Align
    TO Trans‐Obturator Urethral Support System; Revision
    0
    Design Qualification and 510(k) Testing for Bard Sling              AVA2E3484570‐AVA2E3484583
    Mesh (SA300052)
    Design Qualification and Competitive Product Testing     01/22/07   AVA2E0398398‐AVA2E0398413
    for Bard Sling Mesh (SA0300052); Revision 1; Interim
    Report
    Subject Product Analysis and Health Hazard Evaluation    07/09/02   AVA20545558‐AVA20545754
    for CAPA
    5 ‐ 510(k) Submissions Pertaining to Align
    K070073 ‐ Align 510(k)                                   01/05/07   AVA20155659 ‐ AVA20155931
    K093747 ‐ Align 510(k)                                   12/02/09   AVA20162160 ‐ AVA20162416
    6 ‐ FDA Exec Sum on Surgical Mesh for Trx of Women with PO Prolapse and SU Incontinence
    Surgical Mesh for Treatment of Women with Pelvic       09/08/11 N/A
    Organ Prolapse and Stress Urinary Incontinence Urogyn
    Mesh Panel Meeting FDA Executive Summary
    7 ‐ MDU Training Materials


Page 12
*Includes All Exhibits Marked Therein          tvmesh000733484
         Case 6:19-cv-01523-TJM-ATB Document 24-1 Filed 05/13/19 Page 46 of 46


    DESCRIPTION                                                    DATE     BATES (IF APPLICABLE)
    Bard MDU Clinical Education Continuum                         No date   AVA2E1730369 ‐
                                                                            AVA2E1730382
    8 ‐ Trial Transcript (s)
    Cisson v. C. R. Bard, Inc.                                    Various   N/A
    9 ‐ Miscellaneous
    All Materials cited or referenced in my Expert Report         Various   Various




Page 13
*Includes All Exhibits Marked Therein           tvmesh000733485
